Defendant made a valid waiver of his right to appeal (see People v Ramos, 7 NY3d 737 [2006]). The court’s thorough colloquy with defendant was itself sufficient to establish the validity of the waiver. In addition, the colloquy was supplemented by a written waiver.
As an alternative holding (see People v Callahan, 80 NY2d 273, 285 [1992]), we reject defendant’s challenges to the statutes relating to possession of gravity knives (see People v Herbin, 86 AD3d 446, 446-447 [1st Dept 2011], lv denied 17 NY3d 859 [2011]). Concur — Tom, J.P., Andrias, Saxe, DeGrasse and Manzanet-Daniels, JJ.